DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group II (claims 19-21 and new claims 23-36) and Species A (claims 19-21 and new claims 23-27 and 31-36) in the reply filed on 02/15/2021 is acknowledged. Applicant argues that Claims 19-21 and new claims 23-27 and 31-36 encompass the elected Species A. However, Examiner notes that claims 20 and 25-30 are not drawn to Species A. Claim 25 recites a capillary flow region that comprises capillary channels and a sample collection region that is described on Pg. 23 of the instant specification and shown in Figs. 4A/B and specifically outlined in the restriction/election as being drawn to Species B; claims 20 and 25-30 are therefore drawn to non-elected Species B. Furthermore, Claim 36 discloses wherein the sample introduction region comprises an untreated region without an anticoagulant and a treated region with an anticoagulant wherein the regions are separated by a barrier. This feature corresponds to Fig. 20A/B as outlined on Pgs. 32-33 of the instant specification that is drawn to non-elected Species D. Claims 20, 25-30, and 36 are therefore withdrawn from consideration as being drawn to non-elected species and Claims 19, 21, 23-23, and 31-35 are examined herein. Examiner notes that all withdrawn claims drawn to non-elected species will be considered upon allowance of any generic claims as outlined in MPEP 821.04(a). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2020 has been considered by the examiner.  

Claim Objections
Claim 19 is objected to because of the following informalities: 
Claim 19, line 11: please amend “the wicking portion” to instead recite “the wicking region”. Note: although the limitations above may lack explicit antecedent basis, the limitations are not indefinite as the scope is reasonably ascertainable by those skilled in the art and appears to be a simple grammatical error. See MPEP 2173.05(e). 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claims 19, 23 and 34 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Blankenstein et al. (US 2011/0011781 A1).
Regarding claim 19, Blankenstein discloses a method comprising: 
providing a membrane device (apparatus 1 is a membrane device [Paras. 0005, 0062]), comprising:
a membrane having a first surface and a second surface (cover 7 has a first/top surface and a second/bottom surface and is made of plastic and thus has some level of porosity/permeability to various liquids and gases and thus meets the limitations of a membrane [Paras. 0034, 0059-0065; Figs. 3-4]);
a wicking region formed on the membrane, comprising a sample introduction region on the first surface of the membrane (the wicking region where the drop of blood 19 is added comprises a feed device 13 “sample introduction region” that is disposed on the first/top surface [Paras. 0059-0065; Figs. 3-4]); a flow-through via that is directly and fluidly coupled to the sample introduction region and that directs fluid flow from the first surface of the membrane device to the second surface of the membrane (separating device 15 is formed in the gap (i.e., via) 16 that direct the fluid flow from the first/top surface where the blood 19 is added 
wherein the sample introduction region, the flow-through via, and the fluidic channel of the wicking portion are hydrophilic and are structurally defined by a first hydrophobic polymer (the membrane 15 is formed of a hydrophilic polyvinyldifluorodine and the elements 17 and 10 meet the limitations of being hydrophilic as they promote the transfer of the blood sample (i.e., water) and thus are clearly wetted by water and the cover 7 and carrier 6 that defines the structures are formed of plastic and thus are hydrophobic (otherwise the fluid would wick into the substrate rather than flow through the fluid pathways [Paras. 0063, 0086, 0094, 0112; Figs. 2-4]); 
depositing a blood sample on the sample introduction region of the membrane (a drop of blood is supplied to the feed device 13 “sample introduction region” [Para. 0064; Figs. 3-4]); and
detecting, quantifying, and/or qualifying an analyte in blood plasma and/or blood serum separated from the blood sample using the membrane device (a component or parameter of the blood plasma is determined directly [Para. 0012]).
Regarding claim 23, Blankenstein further discloses wherein the membrane is a hydrophilic, porous membrane comprising glass microfiber, or wherein the membrane is a hydrophobic membrane (the cover 7 and carrier 6 that defines the structures are formed of plastic and is hydrophobic, otherwise the fluid would wick into the substrate rather than flow through the fluid pathways [Paras. 0063, 0086, 0094, 0112; Figs. 2-4]). 
Regarding claim 34, Blankenstein further discloses wherein the membrane further comprises a volume enhancement region that is configured to accept a higher volume of the blood sample than that which can be accommodated by the sample introduction region and wherein the sample introduction region is fluidly coupled to the volume enhancement region (the sample introduction region further includes perforations 14 that allow for excess sample to be received in the sample introduction region wherein the introduction region can include a two-stepped introduction pathway with the perforations 14 providing for extra sample capacity [Para. 0062; Figs. 3-4 and 12]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Blankenstein, as applied to claim 19 above, and further in view of Pollack et al..
Regarding claim 21, Blankenstein discloses the limitations of claim 19 as discussed previously. Blankenstein further discloses wherein the device is used to separate plasma from a whole blood sample such that the plasma can be analyzed [abstract; Para. 0012]. 
Blankenstein is silent on the use of a clotting component and thus fails to expressly teach “depositing a blood clotting component on the sample introduction region of the membrane prior to depositing the blood sample”, of instant claim 21. 
Pollack discloses a sample analysis device wherein the device measures plasma and/or serum that is extracted from whole blood [Para. 0220]. Pollack teaches that the device can include a coagulation operation wherein the whole blood is loaded onto the chip and combined with a droplet comprising a coagulating agent and thus causes the cells and platelets to coagulate, yielding only liquid serum (plasma) for analysis [Para. 0341]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Blankenstein such that a coagulating agent is provided at the sample introduction region (i.e., where the whole blood is added) because Pollack teaches that such coagulating agent would further aid in the extraction of serum (plasma) by causing the cells and platelets to clot/coagulate such that the sample added to the device is mostly serum (plasma) [Paras. 0220, 0341]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results 
Regarding claim 35, Blankenstein discloses the limitations of claim 21 as discussed previously. Blankenstein further discloses the use of the device to analyze components or parameters of the separated/extracted blood plasma [Para. 0012]. 
Blankenstein is silent on the methods of performing the component/parameter analysis and thus fails to expressly teach wherein the device “further comprises an electrode and potentiometer and/or potentiostat connections electrically coupled to the electrode, wherein the fluidic channel is distally and fluidly coupled to the electrode, of instant claim 35. 
Pollack discloses a sample analysis device wherein the device measures plasma and/or serum that is extracted from whole blood [Para. 0220]. Pollack further teaches wherein the device includes an electrochemistry module with electrode that perform amperometric and/or potentiometric detection of metabolites that are present in the plasma/serum [Para. 0224], wherein the device can include an ion selective electrode in connection with an electrochemistry module for performing amperometric, potentiometric, and/or conductometric detection of electrolytes present in the plasma/serum [Para. 0225], or wherein the device can include an electrochemical detection module that is able to perform analysis of a plurality of multiple analytes including blood gases, electrolytes, enzymes, proteins, and metabolites wherein the electrochemical components are fabricated on the substrate [Paras. 0241-0242]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Blankenstein . 


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Blankenstein, as applied to claim 19 above, and further in view of Chiu et al. (US 2016/0146823 A1) and Jenkins et al. (MJ Jenkins, KL Harrison, The effect of molecular weight on the crystallization kinetics of polycaprolactone, Polym. Adv. Technol. 17 (2006) 474-478).
Regarding claim 24
Blankenstein is silent on the plastic material used for the cover 7 and the carrier 6 and thus fails to expressly teach “wherein the first hydrophobic polymer is polycaprolactone”. 
Chin teaches a microfludic assay device for measuring analytes in a fluid sample such as blood [abstract; Para. 0046, 0048] wherein the device is fabricated with a substrate material that forms the flow channel and walls of the chamber wherein the material can be a plastic material such as polycaprolactone (i.e., a thermoplastic) [Para. 0114]. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the generically disclosed plastic material taught by Blankenstein for plastics known in the art including polycaprolactone because Chiu teaches that polycaprolactone is an appropriate plastic to be used as a substrate material in microfluidic separation devices for analyzing blood samples and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., one plastic substrate material for another) is likely to be obvious when predictable results are achieved (i.e., a microfluidic substrate that forms channels and chambers for microfluidic testing of blood samples) [MPEP § 2143(B)]. 
Blankenstein in view of Chiu are further silent on the specific molecular weight of the polycaprolactone and thus fails to expressly teach wherein the molecular weight is “25,000 g/mol”. However, Jenkins teaches wherein the molecular weight of the polycaprolactone is a result effective variable. Specifically, Jenkins teaches that the . 


Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Blankenstein, as applied to claim 19 above, and further in view of Chan et al. (US 2004/0053422 A1).
Blankenstein discloses the limitations of claim 19 as discussed previously. Blankenstein is silent on the inclusion of additional vias, fluidic channels, and/or analyte capture regions/assay regions and thus fails to expressly disclose wherein the membrane “further comprises an additional flow-through via and the fluidic channel is distally and fluidly coupled to the additional flow-through via”, of instant claim 31, “one or more additional fluidic channels that are proximally and fluidly coupled to the additional flow-through via and wherein the one or more additional fluidic channels are configured to direct the blood plasma and/or blood serum flow in a direction claim 32, and “one or more analyte capture regions located within the one or more additional fluidic channels; and/or one or more assay regions and wherein the one or more additional fluidic channels are distally and fluidly coupled to the one or more assay regions”, of instant claim 33. 
Chan discloses a microfluidic device with porous membranes for separating target biological molecules [abstract; Paras. 0001, 0018] wherein the device includes a multiple separation/membrane layer. Chan teaches a multi-layered stacked-channel microfluidic structure that employs multiple porous membranes wherein a plurality of stacked microfluidic channels (“additional fluidic channels”) are defined in the substrate layer and allows analyte fluid flow through the membranes in a cascaded fashion between the plurality of reservoirs (“additional flow-through via”), wherein the fluid flow through the reservoirs and membranes are vertical and the flow through the microfludic flow channels is horizontal (i.e., perpendicular to reservoir flow) [Para. 0024]. Chan further teaches wherein the device further includes wherein the sample/fluid in the reservoir may be store and accessed (i.e., the reservoirs are “assay regions”) [Para. 0024]. Chan further teaches that the multi-layered stacked-channel structure allows for porous membranes having different porosities such that finer and finer filtering is performed at each membrane or allows for membranes having similar porosities that may provide multiple filtering cycles within a single device [Para. 0024]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method disclosed by Blankenstein such that the device includes multiple stacked channels including multiple .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lundquist et al. (US 2011/0135698 A1) disclose using a clotting agent to clot whole blood to extract the plasma/serum. Charest et al. (US 2016/0158428 A1) disclose a microfluidic device wherein the substrate layers are formed of a thermoplastic such as polycaprolactone. Lee et al. (US 2018/0200677 A1) disclose a blood plasma separation device and method wherein the device includes multiple vias and fluid channels. Roxhed et al. (US 2018/0178212 A1) disclose a method and device for separating blood plasma wherein the device includes a porous membrane and wicking substrate. Guarino et al. (V Guarino, G Gentile, L Sorrentino, L Ambrosio, Polycaprolactone: synthesis, properties and applications, Encyclopedia of . 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/JOSHUA L ALLEN/Examiner, Art Unit 1795